ORDER
Upon consideration of appellant’s motion to withdraw the January 24, 2013, opinion in this case, the court withdraws the opinion and replaces it with the amended opinion issued this day. The amendment to the opinion being clerical in nature, the court’s judgment of January 24, 2013, is not affected by the amendment.
Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kelsey Lentrell Kinard appeals the district court’s amended judgment. See United States v. Davis, 679 F.3d 190, 194 (4th Cir. 2012). We have reviewed the record and find no reversible error. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED